Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/046442 filed 08/13/2018, which claims the benefit of the priority of the US provisional Application No. 62/545149 filed 08/14/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement 
The information disclosure statements submitted on 02/10/2020 has been considered by the examiner.
Claim Status
Claims 1-14 and 17-19 are being examined on the merits in this office action.
The examiner acknowledges the response to the non-final action on 12/18/2020 which cancelled claim 13 and added new claims 22-25.
Claims 1-12, 14, 17-19, and 22-25 are being examined on the merits in this office action.

	Claim Rejections - 35 USC § 112- Withdrawn
The rejection of claims 8 -14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of presbyopia, does not reasonably provide enablement for the treatment and prevention of oxidative or withdrawn because of applicants’ amendments to claim 8.

Claim Rejections - 35 USC § 103 - Withdrawn

The rejection of claims 1-6, 8-11, 13-14, and 17-19 under 35 U.S.C. 103 as being unpatentable over US 2016/0367620 (hereinafter “the ‘620 publication”) in view of WO 2002/056804 (hereinafter “the ‘804 publication”) and Thornalley et al. in (Biochem. J. (1991) 275, 535-539) and Szabo et al. in (J. of Biol. Chemistry 272: 9030-9036 (1997)) is withdrawn because of applicants’ arguments.
The rejection of claims 1-3, 6-8, 12, 14, and 19 under 35 U.S.C. 103 as being unpatentable over US 7078064 (hereinafter “the ‘064 patent”) in view of Thornalley et al. in (Biochem. J. (1991) 275, 535-539) and Szabo et al. in (J. of Biol. Chemistry 272: 9030-9036 (1997)) is withdrawn because applicants’ arguments.

Claim Rejections - 35 USC § 103 - New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1-6, 8-11, 13-14, and 17-19 under 35 U.S.C. 103 as being unpatentable over US 2016/0367620 (hereinafter “the ‘620 publication”) in view of WO 2002/056804 (hereinafter “the ‘804 publication”), Levy et al. in (Proc. Natl. Acad. Sci. 90: 9171-9175) and Szabo et al. in (J. of Biol. Chemistry 272: 9030-9036 (1997)) as evidenced by Heys et al. in (Aging Cell (2007) 6, pp 807–815).

‘620 teaches a formulation comprising glutathione and used in the treatment of several conditions (claim 14). ‘620 teaches a pharmaceutical composition comprising glutathione or a pharmaceutically acceptable salt or derivative thereof (claim 14). 
‘620 does not teach a composition comprising the GSH diethyl ester glutathione modified with mercaptoethylguanidine and does not teach the composition for use to treat presbyopia.
Levy discloses a GSH diethyl ester and discloses that injection of GSH diethyl ester into mice led to similar increases in tissue GSH levels (p. 9171, col. 2, line 7-9). Levy further discloses that the human blood plasma does not have GSH diester -esterase activity and therefore GSH diethyl ester would be expected to be relatively stable in human plasma and thus serve as an efficient cellular GSH delivery agent because of its increased hydrophobicity and that GSH diethyl ester is much more effectively transported into various human cells than GSH monoethyl ester. (p. 9171, col. 2, line 10-17, p. 9175, col. 1, line 2-5). Levy discloses that previous studies showed that administration of monoester leads to increased cellular GSH levels, and the present studies show that application of the diester leads to higher cellular levels of monoester than are achieved by application of the same level of monoester and that 
Levy does not teach the modification of GSH diethyl ester with mercaptoethylguanidine.
With regards to the modification of glutathione with mercaptoethylguanidine (MEG), Szabo teaches that mercaptoethylguanidine (MEG) protects the cell against Peroxynitrite-induced Oxidative Damage (Abstract). Szabo further teaches that the potency of MEG appears to be comparable with that of the currently known peroxynitrite scavengers like glutathione (p. 9034, col. 1, line 1-2). Szabo further teaches that a combined mode of action (iNOS inhibition, peroxynitrite scavenging, and oxyradical scavenging) is likely to explain their previously reported protective effects in various models of shock and inflammation (p. 9035, col. 2, last paragraph, line5-8). Szabo concludes that the oxyradical scavenging by MEG may reduce the amount of peroxynitrite formed and thus can be considered an additional mode of anti-inflammatory action of these compounds (p. 9035, col. 2, line 16-19).
Regarding the use of glutathione to treat presbyopia, ‘804 teaches a pharmaceutical composition comprising glutathione and used for the treatment of presbyopia (Claim 1 and 3) satisfying the limitation of claim 5, 11, and 17-18. ’804 further teaches administration of pharmaceutically sufficient quantity of the composition to the human eye that will lead to a change in the elasticity of the human lens (claim 4) satisfying the limitation of claim 19.

With regards to modification of glutathione by mercaptoethylguanidine, it would have been obvious to one of ordinary skill in the art to modify glutathione with mercaptoethylguanidine, a compound that has the same functional properties of inhibiting oxidative stress as taught by Szabo, because mercaptoethylguanidine has been successful for use in protecting the cell against oxidative damage, hence increasing the claimed compound’s ability to inhibit oxidative stress. A skilled artisan would have had a reasonable expectation of success in using the glutathione of the ‘804 and ‘620 publication and modify it by esterification and with mercaptoethylguanidine as taught by Levy and Szabo respectively, since Levy discloses that the GSH diethyl ester was an efficient cellular GSH delivery agent because of its increased hydrophobicity and that GSH diethyl ester is much more effectively transported into various human cells and Szabo discloses that a combined mode of action (iNOS inhibition, peroxynitrite scavenging, and oxyradical scavenging) has protective effects in various models of shock and inflammation. In addition, a skilled artisan would be motivated and would have had a 
Regarding claim 2, ‘620 teaches a pharmaceutical composition comprising glutathione or a pharmaceutically acceptable salt or derivative thereof (claim 14).
Regarding claim 3, ‘620 teaches the composition in form of glutathione tablets and capsules [0667, 0671] and for oral administration (Abstract, claim 1 and 14).
Regarding claim 4 and 6, ‘620 teaches the pharmaceutical composition comprising glutathione or pharmaceutically acceptable salt or derivative thereof and for parenteral administration [0689].
Regarding claim 8, ‘620 teaches the use of the glutathione composition to treat a condition associated with oxidative stress (claim 8).
Regarding claim 9 and 10, ‘620 teaches the composition in form of glutathione tablets and capsules [0020] and for oral administration (Abstract, claim 1 and 14) as well as for parenteral administration [0689].
Regarding claims 14 and 19, ‘620 teaches administration of the composition to humans (Abstract, claim 14).

Regarding claim 5, 11, 17, 18 and 19, ‘804 teaches a pharmaceutical composition comprising glutathione and used for the treatment of presbyopia (Claim 1 and 3). ’804 further teaches administration of pharmaceutically sufficient quantity of the composition to the human eye that will lead to a change in the elasticity of the human lens (claim 4).
Regarding the new claims 22, ’804 further teaches administration of pharmaceutically sufficient quantity of the composition to the human eye that will lead to a change in the elasticity of the human lens (claim 4) satisfying the limitation of claim 19. Please note that that MPEP 2131.01 states: that an extra reference or evidence can be used to show an inherent characteristic of the thing taught by the primary reference. In the instant case, Heys et al. is relied upon to establish that the disease presbyopia is usually accompanied by a large increase in lens stiffness (abstract). A composition of ‘804 comprising glutathione that was successfully used to treat presbyopia will also reduce lens stiffness. 
Regarding the limitations of claims 23-25, the claims recite an intended result of a method. The composition comprising glutathione that is used in the treatment of presbyopia, a disease that is accompanied by lens stiffness, would inherently have the intended results of the method of claims 23-25. In addition, MPEP  2111.04 states: claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In the instant case, the limitations of claims 23-25 expresses the intended result of the method step of claim 1 and is given little patentable weight. 


Claims 1, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7078064 (hereinafter “the ‘064 patent”) in view of Levy et al. in (Proc. Natl. Acad. Sci. 90: 9171-9175) and Szabo et al. in (J. of Biol. Chemistry 272: 9030-9036 (1997)).

 ‘064 teaches a composition that comprises glutathione used for reducing oxidative stress (Abstract). ‘064 further teach that the oral composition is in the form of a powder, solid, capsule, tablet, gel, solution, or emulsion (col. 10, line 49-51). ‘064 teaches that methods known to those skilled in the art may be used to add to or incorporate the oral compositions into natural or processed foods, provided that the antioxidants therein remain active (col. 26, line 57-61).
‘064 does not teach modification of glutathione by esterification and modification with mercaptoethylguanidine.
Levy discloses a GSHdiethyl ester and discloses that injection of GSH diethyl ester into mice led to similar increases in tissue GSH levels (p. 9171, col. 2, line 7-9). Levy further discloses that the human blood plasma does not have GSH diester a-esterase activity and therefore GSH diethyl ester would be expected to be relatively stable in human plasma and thus serve as an efficient cellular GSH delivery agent because of its increased hydrophobicity and that GSH 
Levy does not teach the modification of GSH diethyl ester with mercaptoethylguanidine.
With regards to the modification of glutathione with mercaptoethylguanidine (MEG), Szabo teaches that mercaptoethylguanidine (MEG) protects the cell against Peroxynitrite-induced Oxidative Damage (Abstract). Szabo further teaches that the potency of MEG appears to be comparable with that of the currently known peroxynitrite scavengers like glutathione (p. 9034, col. 1, line 1-2). Szabo further teaches that a combined mode of action (iNOS inhibition, peroxynitrite scavenging, and oxyradical scavenging) is likely to explain their previously reported protective effects in various models of shock and inflammation (p. 9035, col. 2, last paragraph, line5-8). Szabo concludes that the oxyradical scavenging by MEG may reduce the amount of peroxynitrite formed and thus can be considered an additional mode of anti-inflammatory action of these compounds (p. 9035, col. 2, line 16-19).

With regards to modification of glutathione by mercaptoethylguanidine, it would have been obvious to one of ordinary skill in the art to modify glutathione with mercaptoethylguanidine, a compound that has the same functional properties of inhibiting oxidative stress as taught by Szabo, because mercaptoethylguanidine has been successful for use in protecting the cell against oxidative damage, hence increasing the claimed compound’s ability to inhibit oxidative stress. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the glutathione of the ‘064 patent and modify it by esterification and with mercaptoethylguanidine as taught by Levy and Szabo respectively, since Levy discloses that GSH diethyl ester is highly effective as a delivery agent for glutathione monoester and Szabo discloses that a combined mode of action (iNOS inhibition, peroxynitrite scavenging, and oxyradical scavenging) has protective effects in various models of shock and inflammation. Therefore the limitation of claim 1 is satisfied. 


Response to Arguments
Applicant’s arguments, see applicant arguments, filed 12/18/2020, with respect to the rejection(s) of claim(s) 1-14 and 17-19, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Levy et al.

Conclusion
Claims 1-12, 14, 17-19, and 22-25 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654